PER CURIAM.
This case stems from a dispute arising from a series of bids by rival engineering firms seeking to provide services to NASA. Tao of Systems Integration, Inc., appeals from the district court’s grant of summary judgment in favor of Analytical Services and Materials, Inc. (ASM) on Tao’s Lanham Act claim. ASM appeals from the district court’s grant of summary judgment in favor of Tao on ASM’s trade secrets misappropriation claim and from the district court’s refusal to grant summary judgment in favor of ASM on Tao’s trade secrets misappropriation claim. We have reviewed the record and considered the parties’ arguments and find them to be meritless. Accordingly, we affirm on the reasoning of the district court. (J.A. at 3136-61.)

AFFIRMED